Case 1:19-cr-00921-AKH Document 21 Filed 04/27/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a X
UNITED STATES OF AMERICA ;
Fi. :
19 Cr. 921 (AKH)
NICHOLAS TRUGLIA,
Defendant. :
Se x

Whereas Nicholas Truglia, the defendant, was presented
and arraigned in this case on April 15, 2020 before Magistrate
Judge Robert W. Lehrburger;

Whereas, at the conclusion of the proceeding on April
15, 2020, Magistrate Judge Lehrburger set the following bail
conditions: $250,000 personal recognizance bond co-signed by
one financially-responsible person; travel restricted to the
Southern District of New York, the Eastern District of New York,
the District of New Jersey, and the Northern District of
California; surrender of all travel documents and no new
applications for such documents; pretrial supervision as
directed by Pretrial Services; no possession of any firearm,
destructive device, or other weapon; no access to any Internet-
accessible devices, including computers, cellphones, etc.; no
possession of personally-identifying information of others; no
engaging in conduct of the kind alleged in the Indictment; no

contact with individuals involved in the conduct alleged in the
Case 1:19-cr-00921-AKH Document 21 Filed 04/27/21 Page 2 of 3

Indictment to the extent those individuals are known to the
defendant; compliance with release conditions imposed in the
defendant’s pending California state case (which, among other
things, restricted the defendant to his father's residence in
New Jersey and imposed a bracelet); home detention; and
electronic monitoring via GPS (however, no federal GPS bracelet
was required because a monitoring bracelet was already affixed
to the defendant in the pending California case);

Whereas, on August 6, 2020, the Court modified the
above-listed bail conditions to allow the defendant to continue
his home detention at his father’s residence in Winter Park,
Florida; and

Whereas, on March 30, 2021, the parties appeared
telephonically before the Court for a bail hearing to address
alleged violations of the bail condition that the defendant have
no access to any Internet-accessible devices, including
computers and cellphones;

Therefore, for the reasons given by the Court on the
record during the March 30, 2021 hearing, it is hereby

ORDERED that the defendant’s above-listed bail
conditions are amended by the addition of the following
conditions: no possession or use by the defendant of the

defendant’s father’s phone(s) or computer(s); the defendant
Case 1:19-cr-00921-AKH Document 21 Filed 04/27/21 Page 3 of 3

shall obtain a phone that is unable to access the Internet
(e.g., a “flip phone”) with the assistance of Pretrial Services;
and the defendant shall disclose to Pretrial Services all
computers at the defendant’s residence, and the Internet feature

of any such computers used by the defendant shall be disabled.

Dated: New York, New York
April &f, 2021

 

 

HON. ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE
